DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received August 22, 2022.  Claims 1-22 and 25-27 are cancelled claims.  Claims 23, 34, 35, 37, and 38 were amended.  Claims 23, 24, and 28-43 are pending.
The objections to claims 23 and 38 set forth in the last office action (mailed April 20, 2022) are withdrawn due to the amendment received August 22, 2022.
The rejection of claims 34 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the last office action (mailed April 20, 2022) is withdrawn due to the amendment received August 22, 2022.
The rejection of claims 23-30, 32-34, 37, 38, 42, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2014/129764 A1) set forth in the last office action (mailed April 20, 2022) is withdrawn due to the amendment received August 22, 2022.
The rejection of claims 23-43 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (US 2015/0065730 A1) or patent family equivalent WO 2013/120577 (citations to the US document) set forth in the last office action (mailed April 20, 2022) is withdrawn due to the amendment received August 22, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, and 28-43  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 23 recites “where the groups mentioned” at the top of page 4 in claim 23 of the 8/22/2022 claim set.  The words “groups mentioned” is considered indefinite, because it is unclear which “groups mentioned” are intended.  It is not understood if only the Markush group immediately before the words are included or if any groups “mentioned” in the claim may be included.  The word “mentioned” is also used in reference to other variable definitions in the claim(s) and the term is consider vague and indefinite with respect to what is encompassed as “mentioned”.  Clarification and/or correction are required.
Claim 32 recites “Ar3 does not correspond to …(C)”, but there is not a “(C)” recited in amended claim 23, upon which claim 32 depends.  Accordingly, the intended meaning of claim 32 is unclear and the claim is considered indefinite.
Claim 38 recites the limitation “the variables that occur”, which is considered vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim as the term “variables that occur” has not been specifically used previously.  
Claim 40 recites the limitation "the bond(s) to the polymer, oligomer, or dendrimer”  There is insufficient antecedent basis for this limitation in the claim as no “bond(s)” have been previously recited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 28-35, 37-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2014/0296519 A1).
Regarding claims 23, 24, 28-35, 37, 38, Matsumoto et al. teaches 4-aminocarbazole compounds of formula (1) (see abstract):

    PNG
    media_image1.png
    300
    443
    media_image1.png
    Greyscale
.
In the formula, R1 to R7 may be selected as hydrogen or a heteroaryl among others (see abstract).  Variable “n” may be zero (see abstract) and X may be aromatic hydrocarbon or heteroaromatic group (see abstract).   The R1 to R7 heteroaryl group may be pyridyl, pyrazolyl, dibenzothienyl, or dibenzofuranyl among other per instant group Ar1 (see par. 73-74).  Ar1 or Ar2 may be selected as dibenzofuranyl, fluorenyl, dibenzothienyl  or carbazole among others per instant Ar2 (see par. 66) or Ar1 or Ar2 may be aromatic or heteroaromatic per instant group Ar3 (see par. 54).  
	Further regarding claim 31, compound A133 shows a suitable Ar1 or Ar2 group corresponding to an instant Ar2 group (see page 35):

    PNG
    media_image2.png
    102
    152
    media_image2.png
    Greyscale
.
	Further regarding claims 32 and 33, an Ar1 or Ar2 group may include at least phenyl as well as others (see par. 66). 
	While Matsumoto et al. does not appear to show an example compound where a heteroaryl group the same as recited for instant Ar1 was selected as a R1 to R7 group of the Matsumoto et al. formula 1, Matsumoto et al. clearly defines groups R1 to R7 to include heteroaryl groups the same as claimed for at least one Ar1.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the instant invention to form compounds as described above within the Matsumoto formula 1 where the resultant material is also material within the limitations of the instant claims.  One would expect to achieve functional material for an electroluminescent device within the disclosure of Matsumoto et al. with a predictable result and a reasonable expectation of success.
	With respect to claim 39, Matsumoto et al. teaches reaction schemes for forming compounds of general formula 1, which include reaction with a halogenated group (see par. 111-118 and pages 90-92).
	With respect to claim 41, a layer of the formula 1 compound may be formed from a solution in a spin coating method (see par. 124) and the formula 1 compounds are in solvent at the end of the synthesis reactions (see at least par. 177).
	With respect to claims 42-43, the formula 1 compound is in at least one layer of a device, which may be a hole transport or hole injection layer (see claims 14-15 on page 105 and see par. 314-318 device construction).

Claims 23, 24, and 28-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2015/0179940 A1).
Regarding claims 23, 24, and 28-38, Mujica-Fernaud et al. teaches fluorene group containing amine compounds of formula 1 for an electroluminescent device (see par. 15-16).  More specifically, the formula 1 may be the following formula 3 (see par. 64):

    PNG
    media_image3.png
    183
    300
    media_image3.png
    Greyscale
.
In the formula 3, B’ may be single bond (see par. 28, 49).  R2 and R3 may be heteroaromatic (see par. 18-20, 44, 47, 56, 87-89) where heteroaromatic is defined to include groups the same as instant Ar1 such as pyridine (see par. 44, 47).  Ar1 and Ar2 of the formula 3 may be aromatic or heteroaromatic (see 34-35).  With respect to instant formulas A and B, same corresponding groups are shown within example compounds such as dibenzofuran (see formula 133, page 24; formula 148, page 30), dibenzothiophene (see formula 134, 135 on page 25).
	Further regarding claim 31, an Ar1 or Ar2 may be carbazole (see par. 35, 44, and 47).
	Further regarding claims 32 and 33, Ar1 or Ar2 may be at least phenyl or biphenyl (see par. 35, 44, 47).
	Regarding claim 36, Ar1 or Ar2 group may comprise an ortho bi-phenylene group (see par. 82) per the instant Z1-ring groups of instant formula I and the reference Ar1 and Ar2 groups may be further substituted with a heteroaryl per instant group Ar1 (see par. 35, 39, 44, 47).
	With further respect to claim 38, an Ar1 or Ar2 group as carbazole, dibenzothiophene or dibenzofuran may also meet the requirements of an instant T1-containing ring group of instant formula I-3 (see par. 35, 44, 47).
While Mujica-Fernaud does not appear to show an example compound where a heteroaryl group the same as recited for instant Ar1 was selected as a R2 or R3 group of formula 1 or 3,  Mujica-Fernaud clearly defines groups R2 or R3 to include heteroaryl groups the same as claimed for at least one Ar1.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the instant invention to form compounds as described above within the Mujica-Fernaud formula 1 or 3 where the resultant material is also material within the limitations of the instant claims.  One would expect to achieve functional material for an electroluminescent device within the disclosure of Mujica-Fernaud with a predictable result and a reasonable expectation of success.
Regarding claim 39, synthesis steps for forming compounds of formula 1 are taught beginning at par. 221 (see par. 221-267).
Regarding claim 40, the formula 1 compound may be part of an oligomer, polymer or dendrimer (see claim 40 on page 139).
Regarding claim 41, the compounds may be in solvent (see claim 42, page 139).
Regarding claim 42, the material is part of an electronic device (see claim 43, page 139).
Regarding claim 43, the device may be an organic electroluminescent device (see par. 183-191, 276, claims 44-45, page 139).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786